TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-19-00319-CR



                                 Chuck Armstrong, Appellant

                                                 v.

                                  The State of Texas, Appellee


             FROM THE 264TH DISTRICT COURT OF BELL COUNTY
        NO. 79648, THE HONORABLE FANCY H. JEZEK, JUDGE PRESIDING


                            MEMORANDUM OPINION


               Appellant Chuck Armstrong seeks to appeal from a judgment of conviction for

possession of a controlled substance. See Tex. Health & Safety Code § 481.115. The trial court

has certified that this is a plea-bargain case and appellant has no right of appeal. Accordingly,

the appeal is dismissed for want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d).



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed for Want of Jurisdiction

Filed: June 10, 2019

Do Not Publish